Citation Nr: 0737175	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-01 319	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, of the United States Code.  

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
September 1945.  He was a prisoner of war (POW) in Germany 
from August 1944 to April 1945.  He died in June 1964.  The 
appellant is his surviving spouse (widow).  She appealed to 
the Board of Veterans' Appeals (Board) from a January 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

The Board previously issued a decision in this case in 
January 2005 denying the claims, and the appellant-widow 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a November 2006 Order, the Court vacated the 
Board's prior decision and remanded the claims for further 
development and readjudication in compliance with directives 
specified.

After receiving the file back from the Court, the Board, in 
turn, requested a medical expert opinion in July 2007 from a 
gastroenterologist with the Veterans Health Administration 
(VHA).  The physician designated submitted his opinion in 
September 2007.  The Board then gave the appellant and her 
attorney an opportunity to submit additional medical and/or 
other evidence in response.  They indicated in a September 
2007 letter that they had no additional information or 
evidence to provide, and that they wanted the Board to 
proceed with the readjudication of the appeal.




FINDINGS OF FACT

1.  VA notified the appellant-widow of the type of evidence 
needed to substantiate her claims, including apprising her of 
whose specific responsibility - hers or VA's, it was for 
obtaining this supporting evidence.  VA also obtained all 
available evidence and information necessary for a fair 
disposition of her claims.

2.  The veteran was a POW of the German Government from 
August 1944 to April 1945.

3.  The veteran died in June 1964.  The death certificate 
lists his cause of death as acute pulmonary edema due to 
metastatic carcinoma (cancer) and carcinoma of his colon.

4.  At the time of his death, the veteran had two service-
connected disabilities:  malaria and residuals of a fractured 
right clavicle, each rated at the noncompensable level (i.e., 
as zero-percent disabling).

5.  There is disagreement over whether the veteran had 
diverticulitis from his POW experience, but the VHA 
gastroenterologist recently concluded in September 2007 that 
the veteran never had this condition.

6.  In any event, as even this VHA gastroenterologist 
indicated, even if at some point during his lifetime the 
veteran had diverticulitis, the most probative evidence of 
record still indicates this condition (or for that matter any 
other condition stemming from his military service, his POW 
experience included) did not cause or contribute 
substantially or materially to his death.




CONCLUSIONS OF LAW

1.  The veteran's death was not due to disability from a 
disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.1(k), 
3.5(a), 3.303, 3.312 (2007). 

2.  The requirements are not met for DEA pursuant to Chapter 
35, Title 38, of the United States Code.  38 U.S.C.A. 
§ § 3501, 3510 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2001 and April 2004, the RO advised the 
appellant of the evidence needed to substantiate her claims 
and explained what evidence VA was obligated to obtain or to 
assist her in obtaining and what information or evidence she 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The RO did not issue those VCAA notice letters prior to 
initially adjudicating the appellant's claim - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But those letters were sent before 
the September 2004 supplemental statement of the case (SSOC) 
- wherein the RO readjudicated her claims based on any 
additional evidence that had been received since that initial 
rating decision and statement of the case (SOC).  This is 
important to point out because the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has recently held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the timing of the VCAA 
notice resulted in any prejudice to the appellant.  But see 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(where the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless).  The April 
2001 VCAA letter did not specifically ask the appellant to 
provide any evidence in her possession pertaining to her 
claims.  Pelegrini II, 18 Vet. App. at 120-21.  However, the 
more recent April 2004 letter did make this specific request 
and, in any event, VA's Office of General Counsel has 
indicated requiring VA include such a request as part of the 
notice provided to a claimant under those provisions is 
obiter dictum and, therefore, not binding on VA.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed this in 
response to the holding in Pelegrini v. Principi, 17 Vet. 
App. 183 (2002) (Pelegrini I), but the Court used basically 
the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).



So any failure to make this specific request in the initial 
April 2001 VCAA letter is non-prejudicial, harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) and 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error). 

Regardless, the Board finds that any deficiency in the notice 
to the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless found the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims and, therefore, determined the error was 
harmless).  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted:  (1) based on the communications sent 
to the appellant over the course of this appeal, she clearly 
has actual knowledge of the evidence she is required to 
submit; and (2) based on her contentions and the 
communications provided to her by VA over the course of this 
appeal, she is reasonably expected to understand from the 
notices provided what was needed - especially since she is 
represented by an attorney.

The Board also sees the appellant was not informed of the 
disability rating and effective date elements of a claim.  
Since, however, the Board is denying her underlying claims, 
these downstream elements are moot.  Consequently, there is 
no possibility of prejudicing her.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See also Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).



And as for the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) - including those 
pertaining to his POW experience, his VA medical records, his 
private medical records, and the reports of his VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding (see again the 
recent September 2007 statement from the appellant's 
attorney), the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its August 
2003 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Service connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
either incurred or aggravated by his military service 
(his POW experience included), or which was proximately due 
to or the result of a service-connected condition, was either 
a principal or contributory cause of death.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.

A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  



It is recognized there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated regardless of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Here, none of the veteran's service-connected disabilities 
(either his malaria or the residuals of his right clavicle 
fracture - both rated zero percent) affected a vital organ 
or were of a progressive or debilitating nature.  The 
evidence of record also does not support service connecting, 
even post mortem, diverticulitis.  For reasons that will be 
discussed, even if he had this condition and it was related 
to his military service - and, in particular, his POW 
experience, the most probative medical evidence still does 
not show it caused his terminal colon cancer or played any 
substantial or material role in it.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

The veteran had two service-connected disabilities:  malaria 
and residuals of a fractured right clavicle, each rated at 
the noncompensable level (0 percent).

The veteran died in June 1964.  The death certificate lists 
the cause of death as acute pulmonary edema due to metastatic 
carcinoma and carcinoma of the colon.

The appellant-widow contends that diverticulitis and 
malnutrition from the veteran's POW experience caused his 
ultimately fatal colon cancer.

Records show the veteran died while a patient at a private 
hospital.  
His widow-appellant attempted to obtain these more than 40-
year old records, but they were irretrievable and further 
attempts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).

There are, however, several medical opinions of record 
regarding whether the veteran's time as a POW somehow caused 
or lead to his eventually terminal colon cancer.  

In July 2007, as mentioned, the Board submitted this case for 
a VHA medical expert opinion by a specialist in 
gastroenterology.  The designated gastroenterologist was 
asked whether the veteran's POW experience contributed to or 
accelerated his death from colon cancer, to include 
considering what role, if any, diverticulitis played in this.  
More specifically, the designated gastroenterologist was 
asked to comment on whether malnutrition and/or resultant 
diverticulitis led to colon cancer and an accelerated death 
from colon cancer.  When responding in September 2007, 
the gastroenterologist indicated it was "highly unlikely" 
the veteran's diverticulitis contributed to or accelerated 
his death from colon cancer. 

In discussing the rationale of the opinion, the 
gastroenterologist noted that the veteran's claims folder had 
a record of a normal barium enema in 1963 (i.e., the year 
prior to his death in 1964), and that there was little 
objective evidence showing the presence of diverticulosis or 
diverticulitis during the veteran's time as a POW or at the 
time of death.  Additionally, diverticulitis was not listed 
as a cause of death on his death certificate.  This 
gastroenterologist further opined that, even if he were to 
assume the veteran had diverticulosis or diverticulitis at 
some point during his lifetime, there is no scientific 
literature or evidence etiologically linking these conditions 
to colon cancer.  The gastroenterologist. could not find a 
scientific basis for the appellant's assertion that 
malnutrition as a POW could promote the eventual development 
of cancer.  To the contrary, said the gastroenterologist, 
epidemiological studies show a positive correlation between 
colon cancer and obesity.  The gastroenterologist therefore 
concluded it was "highly unlikely" that malnutrition or 
diverticulitis contributed to the development of colon cancer 
or accelerated the veteran's death from colon cancer.  



Earlier, in May 2004, R. D., a VA physician and former POW 
protocol physician, was asked to reconcile two even earlier 
conflicting medical opinions.  In September 2000, P. S., 
private physician, had stated that "had [the veteran] 
not been a German POW, he would be alive today.  Every 
medical problem he had was secondary to the malnutrition and 
diverticulitis that originated while he was in prison."  
Conversely, in November 2000, S. P., a VA gastroenterologist 
had determined the veteran's POW experience did not cause his 
eventual death from colon cancer. 

Dr. R. D. researched medical literature for risk factors for 
colon cancer and did not find a link between diverticulitis 
and colon cancer.  He acknowledged that the POW experience 
took a toll on the veteran's body, but on the other hand, he 
stated that medical evidence did not link diverticulitis to 
colon cancer.  Dr. R. D. concluded that it is "less likely 
than not" the veteran's diverticulitis aided or leant 
assistance to his eventual death from colon cancer.  Dr. R. 
D. also pointed out that treatment for diverticulitis or 
diverticulosis may have involved restriction of foods with 
small seeds, but would not have precluded intake of 
vegetables or otherwise altered the diet to predispose the 
veteran to colon cancer.  Dr. R. D. concluded his opinion by 
stating that he was unaware of "any other condition related 
to the veteran's military service including his prisoner of 
war experience which would be considered a contributory cause 
to his death."  

In November 2000, S. P., a VA gastroenterologist, was asked 
to provide an opinion regarding the veteran's POW experience 
and his eventual death from colon cancer.  Dr. S. P. reviewed 
the claims folder and noted that the veteran first had 
surgery for colon cancer in 1961, and that he also suffered 
from diverticulitis.  Dr. S. P.'s review of the claims folder 
and relevant medical literature did not reveal that 
the veteran had any medical conditions during his time as a 
POW that have been "conclusively shown to be causally 
associated with colon cancer."  Malnutrition and 
diverticulitis were not recognized as having a causal 
relationship to colon cancer.  Therefore, Dr. S. P. concluded 
the veteran's POW experience did not cause his eventual death 
from colon cancer.  

These three medical opinions against the appellant's cause-
of-death claim are entitled to a lot of probative weight.,  
They provide significant evidence against her claim, as the 
three commenting physicians, two of which are 
gastroenterologists (the specific branch of medicine at 
issue), concluded the veteran's death from colon cancer was 
unrelated to his POW experience or diverticulitis.  

In September 2000, P. S., the private physician, had 
submitted a letter to VA on the appellant's behalf.  He 
indicated that he had read the veteran's journals from his 
period of service, including descriptions of his POW 
experience.  Dr. P. S. stated that the malnutrition the 
veteran suffered as a POW created a "domino effect" on his 
health, and that malaria, malnutrition, stress, 
diverticulitis, and later colon cancer all coincided with 
each other and that his death was the end result.  Dr. P. S. 
concluded that if the veteran had not been a POW, he would 
not have died in June 1964, and that "every medical problem 
he had was secondary to the malnutrition and diverticulitis 
that originated while he was imprisoned."  

A few years earlier, in December 1996, Dr. P. S. had stated 
that after speaking with the appellant and "brushing up on" 
studies of oncology, he concluded that the veteran's death 
from colon cancer "could very well have been caused" by 
diverticulitis.  Dr. P. S. noted the veteran did not have a 
family history of colon cancer, and that it was "somewhat 
hereditary."  



While both of these opinions from Dr. P. S. are entitled to 
some probative weight, they are far outweighed by the three 
other opinions mentioned - to the contrary, which 
collectively provide evidence against the appellant's claim.  
It bears reiterating that two of the three physicians who 
commented unfavorably are specialists in gastroenterology, 
whereas Dr. P. S. even himself acknowledged that he needed to 
brush up on his oncology to give an informed opinion on the 
subject.  An opinion may be reduced in probative value even 
where the statement comes from someone with medical training, 
if the medical issue requires special knowledge.  See, e.g., 
Black v. Brown, 10 Vet. App. 279 (1997).

Also, the three physicians who ruled unfavorably were far 
more definitive in concluding there was no scientific 
evidence even suggesting that malnutrition or diverticulitis 
can lead to colon cancer - much less terminal colon cancer.  
In comparison, in at least one of his statements, Dr. P. S. 
was much less certain, essentially stating the veteran's POW 
experience and all that it entailed "could have" caused his 
ultimately fatal colon cancer.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical professional's use of 
equivocal language such as "may" or "may not" be related to 
service was too speculative to constitute a definitive 
opinion on issue of causation); Winsett v. West, 11 Vet. App. 
420, 424 (1998).  That said, an etiological opinion should be 
viewed in its full context and not characterized solely by 
the medical professional's choice of words.  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. 
App. 336, 338 (1997).  And admittedly, Dr. P. S. was 
considerably more definitive in one of his statements than in 
the other.  But even so, he did not cite any supporting 
medical treatise or other evidence to establish the requisite 
etiological link between diverticulitis (or malnutrition, 
etc.) and the eventual development of terminal colon cancer.  
See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  And this was one of the critical 
bases the other three commenting physicians cited for 
discounting his opinion.

So all this considered, the evidence is not in relative 
equipoise (i.e., about evenly balanced for and against the 
claim).  Instead, the preponderance of the evidence 
is unfavorable, so the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The medical evidence of record, as a whole, does not 
corroborate the appellant's lay assertions that the veteran's 
POW experience or anything that it entailed (including 
malnutrition and possible diverticulitis) caused his eventual 
death from colon cancer.  This, of course, is not in any way 
meant to demean the late veteran's very meritorious service 
to our country; for that we are very thankful.  But the fact 
remains that three physicians - two specializing in 
gastroenterology, concluded that current medical and 
scientific literature does not support the finding that 
malnutrition and/or diverticulitis can cause or accelerate 
colon cancer.  They also concluded that the veteran's POW 
experience as a whole did not cause, lead to, or otherwise 
accelerate his death from colon cancer.  And, unfortunately, 
as a layperson the appellant is not competent to provide a 
medical opinion concerning the etiology of the veteran's 
terminal colon cancer.  Espiritu, 2 Vet. App. at 494.  
Moreover, for the reasons and bases discussed, the medical 
opinion supporting her claim is far outweighed by those 
against it, so her appeal must be denied.

DEA Claim

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a).



In this case, as mentioned, at the time of his death the 
veteran had noncompensable (0 percent) ratings for his 
malaria and right clavicle fracture residuals.  He did not 
have permanent, total service-connected disabilities.  The 
evidence also does not show he died from a service-connected 
disability.  Consequently, the appellant cannot receive DEA.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where the law 
is dispositive, not the evidence, the appeal should be 
terminated for lack of legal merit or entitlement).

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  

The claim for DEA pursuant to 38 U.S.C.A. Chapter 35 also is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


